DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 16th, 2022, has been entered. 
Upon entrance of the Amendment, claims 9, 11-12 and 16-17 were amended, and claim 10 was cancelled. Claims 1-9 and 11-20 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on February 16th, 2022, with respect to amended features of claims 9 and 17 have been fully considered and are persuasive. Moreover, Applicant’s arguments with respect to the limitation of claims 1 have been fully considered and are persuasive. The examiner agrees that Engelhardt et al. (U.S. Patent No. 9,219,011) and Sandoh (U.S. Patent No. 10,083,867), when taken alone or in combination, cannot be reasonably construed as adequately teaching all of the features of the claimed invention as arranged in the manner as claimed by the Applicants. In particular, the prior arts fail to anticipate or render obvious the limitations including “etching substantially through a thickness of the semiconductor substrate at the opening in the layer of passivation material to form etched sidewalls along the thickness at a plurality of die streets” in combination with “jet ablating one or more portions of the layer of passivation material that overhangs the etched sidewalls.”
Reasons for Allowance
Claims 1-9 and 11-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, and 17 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on February 16th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “etching substantially through a thickness of the semiconductor substrate at the opening in the layer of passivation material to form etched sidewalls along the thickness at a plurality of die streets” in combination with “jet ablating one or more portions of the layer of passivation material that overhangs the etched sidewalls”.
Regarding to claim 9, the prior art fails to anticipate or render obvious the limitations including “etching substantially through a thickness of a passivation layer coupled to a second side of the semiconductor substrate at the pattern in the back metal layer to form an opening in the passivation layer” in combination with “jet ablating one or more portions of the passivation layer overhanging the plurality of sidewalls”.
Regarding to claim 17, the prior art fails to anticipate or render obvious the limitations including “jet ablating one or more portions of a layer of passivation material that overhangs the etched sidewalls” in combination with “the layer of passivation material is used as a mask for etching substantially through the thickness of the semiconductor substrate”.
Claims 2-8, 11-16, and 18-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.